Citation Nr: 1010748	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  97-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from May 
to December 1955.  He also reportedly had a period of active 
duty for training in August 1955.  He died in May 1997, and 
the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for service connection for the cause of the 
Veteran's death and for DIC under 38 U.S.C.A. § 1318.  This 
case was before the Board in June 1999, at which time it was 
remanded for additional development of the record.  In a 
September 2001 decision, the Board denied service connection 
for the cause of the Veteran's death and deferred the claim 
for DIC pursuant to 38 U.S.C.A. § 1318.  The appellant 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated in August 2002, 
vacated the Board's September 2001 decision.  In May 2003, 
and in May 2008, the Board again remanded the claim to the RO 
for additional development and/or to ensure due process.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.

In its May 2008 determination, the Board denied the 
appellant's claims for dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. §§ 1151 and 1318 
(West 2002).  This decision, accordingly, is limited to the 
issue set forth on the preceding page.


FINDINGS OF FACT

1.  The Veteran died in May 1997, many years after discharge 
from service, with the cause of death listed as 
cardiopulmonary arrest.

2.  At the time of the Veteran's death, service connection 
was in effect for anxiety disorder, evaluated as 100 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as noncompensable.  The 100 
percent rating had been in effect since May 1994.

3.  A service connected condition did not cause or materially 
contribute to the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In the context of a claim for DIC benefits, VCAA notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In an August 2003 letter, issued prior to the rating decision 
on appeal, and in a December 2008 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for service 
connection for the cause of death, as well as what 
information and evidence must be submitted by the appellant 
and what information and evidence will be obtained by VA.  
The most recent letter advised the appellant how to establish 
service connection for the cause of death based on service 
connected disabilities as well as disabilities not yet 
service connected.  The case was thereafter readjudicated in 
April 2009.

The Board notes that the December 2008 letter did not advise 
the appellant of the disabilities for which service 
connection had already been established, and that the prior 
remand instruction with regard to furnishing VCAA notice was 
not fully complied with.  However, the record reflects that 
the appellant had actual knowledge of the conditions for 
which the Veteran was service connected, and specifically 
formulated argument that his service connected nervous 
condition caused a heart condition which resulted in death.  
Moreover, to support her argument, in January 1998 the 
appellant submitted a copy of an award letter the Veteran 
received during his lifetime showing that his nervous 
disorder was 100 percent disabling, his tinnitus was 10 
percent disabling and his impaired hearing was 0 percent 
disabling.  Thus, the evidence reflects the appellant had 
actual knowledge of the Veteran's service connected 
disabilities.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 
(Fed.Cir.2007) (a notice error is not prejudicial when the 
claimant has actual knowledge of the evidence needed to 
substantiate a claim).  As such, the failure to provide such 
information in the December 2008 letter is harmless error, 
and the appellant is not prejudiced by such.  Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  The December 2008 
letter provided sufficient information for the appellant to 
be able to participate in the claims process, and the prior 
remand directives were substantially complied with.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include available 
service treatment and personnel records, private and VA 
medical records, hearing testimony, and opinions of VA 
physicians.  

The Board notes that extensive development has been conducted 
in this case, and that the prior remand directives have been 
substantially complied with.  Records from Pennsylvania 
Hospital and Dr. Kitei have been obtained, as have original 
records from the VA medical facilities in Coatesville and 
Philadelphia.  In addition, replies to records requests by 
the RO indicated that no available records exist from the 
Social Security Administration or the National Personnel 
Records Center.  Additionally, no VA Vocational 
Rehabilitation file exists.  Opinions were obtained from a 
cardiologist and from Dr. Bleier.  Dr. Csanolosi was 
contacted via Field Examination, and advised the Field 
Examiner that all pertinent treatment records were located at 
the Philadelphia or Coatesville VA Medical Centers or 
possibly in the claims file.  She further stated that she is 
retired, and she declined to review the claims file or render 
an opinion concerning the Veteran's case.  A supplemental 
statement of the case in September 2005 advised the appellant 
of the evidence obtained as well of the negative responses 
received to VA records request.  The Board also notes that 
the 2003 remand also indicated that records from Dr. 
Rosenzweig should be obtained.  However, the record shows 
that in an August 
2003 letter, the appellant was specifically requested to 
complete a release form for VA to obtain such records.  While 
she provided release forms for other physicians, she did not 
provide a completed form for Dr. Rosenzweig to permit VA to 
request such records.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  Thus, the Board finds sufficient efforts to 
obtain relevant records have been made and that the prior 
remand instructions were substantially complied with.    

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process by responding to notices 
and providing evidence, argument, and testimony to support 
her claim.  Thus, the appellant has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The death certificate discloses that the Veteran was 58 years 
old when he died 
in May 1997 of cardiopulmonary arrest.  No other conditions 
were listed as contributing to his death.  An autopsy was not 
performed.  

At the time of his death, service connection was in effect 
for anxiety disorder, evaluated as 100 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and for 
bilateral hearing loss, evaluated as noncompensable.  The 100 
percent rating had been in effect since May 1994.

The evidence supporting the appellant's claim consists of her 
statements and some of the medical records.  The Veteran was 
admitted to a private hospital in May 1997 for pleuritic 
chest pain of three days associated with sweating and chills.  
He described an episode which reportedly occurred eight years 
earlier of crushing chest pain with weakness and diaphoresis 
that resolved after several hours.  He reported that he did 
not receive treatment at that time.  An examination revealed 
blood pressure was 158/109.  An electrocardiogram disclosed 
normal sinus rhythm, left atrial enlargement, minimal voltage 
criteria for left ventricular hypertrophy and an age 
undetermined inferior infarct.  An echocardiogram showed 
normal left ventricular systolic function, normal left atrial 
size, and mildly increased aortic outflow velocity.  On 
telemetry, atrial fibrillation with a ventricular response 
was noted.  The Veteran subsequently underwent nuclear stress 
testing which showed a previous small inferior myocardial 
infarction, but no evidence of exercise-induced ischemia.  
Cardiac enzymes ruled out a myocardial infarction on this 
admission.  The Veteran improved symptomatically while 
hospitalized, but continued to 
have night sweats.  He died one week after admission.  The 
diagnoses were cardiopulmonary arrest, bilateral pneumonia, 
old inferior myocardial infarction 
and probably coronary artery disease.

In June 1997, the appellant contacted the Veteran's treating 
psychiatrist at the VA.  When asked by her if he believed the 
Veteran's psychiatric disability might have contributed to 
unsuspected cardiac disease, which might have bearing on his 
"sudden death," the physician stated it might be possible, 
but he did not know enough about the circumstances of his 
death to comment with any confidence about it.  

The evidence against the appellant's claim includes the 
available service records and the post-service medical 
evidence of record.  The appellant has not argued, and the 
evidence does not otherwise establish, that the cause of the 
Veteran's death had its inception in service.  Rather, the 
appellant claims his service-connected psychiatric disability 
caused or aggravated a heart condition.

There is no clinical evidence for many years after service of 
any suggestion of a heart problem.  In this regard, the Board 
notes that when the Veteran was examined by the VA in July 
1985, the cardiovascular system was normal.  Blood pressure 
was 124/78.  The May 1997 private hospitalization reflected a 
past medical history of questionable hypertension for 
approximately five years.  

Several medical opinions have been associated with the claims 
folder.  In December 2000, a VA physician noted the death 
certificate showed the cause of death as cardiopulmonary 
arrest.  He observed that this is not a cause of death, but a 
mode of dying, and that the causes of cardiopulmonary arrest 
include heart attack, lethal arrhythmia and pulmonary 
embolus.  He also observed that in the absence of cardiac 
monitoring immediately prior to death or an autopsy, none of 
these potential diagnoses could be established or excluded.  
Thus, the cause of the Veteran's death remained uncertain.  
The physician added it remained uncertain whether the Veteran 
had any underlying heart disease, aside from atrial 
fibrillation.  He concluded that, assuming the Veteran had 
underlying coronary artery disease, while there was evidence 
that patients with depression are at increased risk of 
cardiac events, similar evidence of association does not 
exist for anxiety disorders.  

Another VA physician provided a statement regarding the cause 
of the Veteran's death in January 2001.  He noted he reviewed 
the claims folder.  He opined that he could not conclude the 
Veteran's anxiety disorder was causally related to any 
possible underlying cardiovascular disease or to his death by 
cardiopulmonary arrest.

In an April 2004 letter, a private physician, Dr. Kitei, 
noted the Veteran had no prior history of hypertension or 
coronary heart disease.  That physician had previously 
provided a statement in 1997 indicating that the Veteran had 
been treated from the early 1970's to the 1980's for ringing 
of the ears and a nervous condition,

A VA cardiologist reviewed the Veteran's claims folder in 
June 2005, including the terminal hospital report.  He stated 
there was no mention of cardiovascular disorders in the VA 
medical records.  He acknowledged the Veteran had paroxysmal 
atrial fibrillation, but stated this does not imply any other 
cardiovascular disorder as it can happen in people with 
structurally normal hearts.  He asserted the evidence the 
Veteran had a previous inferior myocardial infarction is 
conflicting, but added it was reasonable to conclude that is 
it as likely as not that the Veteran had a prior myocardial 
infarction.  In any case, the cardiologist noted it is clear 
the Veteran did not have a heart attack during the May 1997 
hospitalization and was not having angina or ischemia.  The 
Veteran's chest pain was pleuritic, presumably caused by the 
pneumonia.  

The cardiologist opined it was more likely that the Veteran's 
cardiopulmonary arrest was related to factors caused by the 
hospitalization for pneumonia.  He also specifically stated 
that it was most likely that the Veteran's death was caused 
by a pulmonary disorder, not a cardiovascular disorder, 
although a cardiac disorder such as myocardial ischemia 
leading to ventricular fibrillation or a primary ventricular 
arrhythmia could not be excluded.  He also said it was not at 
least as likely as not that a cardiovascular disorder 
contributed substantially or materially to death, nor was it 
at least as likely as not that a cardiovascular disorder was 
caused or permanently worsened by the Veteran's service-
connected anxiety disorder, hearing loss or tinnitus.  
Finally, he commented that the Veteran's pneumonia was not 
caused or worsened by anxiety, hearing loss or tinnitus.

The Veteran's claims folder was also reviewed by a VA 
psychiatrist in July 2005.  He commented he found no evidence 
to conclude the Veteran had a depressive disorder at the time 
of his death or that his anxiety disorder caused or worsened 
any cardiovascular disorder.  He added that the Veteran's 
anxiety disorder was not the cause of his death and was not 
etiologically related to it.  Finally, he stated he did not 
believe the anxiety disorder had any degree of causal 
connection to the production of death.  

In sum, there is no competent medical opinion in the record 
linking the Veteran's death to service or to his service 
connected conditions, including his psychiatric disorder.  
Indeed, the only favorable medical statement, from Dr. Bleier 
in June 1997, was merely speculative, noting only that it was 
possible that a psychiatric condition contributed to the 
Veteran's sudden death, but that he did not have sufficient 
information to comment.  See Hood v. Shinseki, 23 Vet. App. 
295, 299 (2009).  That physician was later provided the 
claims file for review and opined that the Veteran's anxiety 
disorder did not cause or worsen a cardiovascular disease, 
did not cause death, and did not have any degree of causal 
connection in the production of death.  

The Board concludes the medical opinions of record are of 
greater probative value than the appellant's statements 
regarding the cause of the Veteran's death.  The competent 
medical evidence establishes that the Veteran's death was 
unrelated to service or a service-connected disability.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the Veteran's death.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


